     Case 3:18-cv-02557-BEN-LL Document 62 Filed 10/05/20 PageID.1092 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHANE CAVANAUGH; and                                 Case No.: 18cv2557-BEN-LL
     THE ESTATE OF RICHARD
12
     BOULANGER,                                           ORDER GRANTING IN PART AND
13                                      Plaintiffs,       DENYING IN PART DEFENDANTS’
                                                          EX PARTE MOTION TO
14   v.                                                   CONTINUE OR VACATE ALL
15                                                        REMAINING PRETRIAL MOTION
     COUNTY OF SAN DIEGO, et al.,
                                                          DEADLINES AND MANDATORY
16                                    Defendants.         SETTLEMENT CONFERENCE
17                                                        WHILE DEFENDANTS’ MOTION
                                                          TO DISMISS IS PENDING
18
19                                                        [ECF No. 58]
20
21         Currently before the Court is Defendants’ ex parte motion requesting that the Court
22   continue for sixty to ninety days all remaining pretrial dates and deadlines, or alternatively,
23   vacate all remaining dates and deadlines until the Court issues its ruling on the pending
24   motion to dismiss.1 ECF No. 58 (“Motion” or “Mot.”). Plaintiffs filed an opposition. ECF
25
26
     1
27    The events that Defendants request to continue or vacate include the following: filing of
     pretrial motions, Mandatory Settlement Conference, pretrial disclosures, Local Rule
28   16.1(f)(4) meet and confer, joint statement regarding willingness to participate in another
                                                      1
                                                                                     18cv2557-BEN-LL
     Case 3:18-cv-02557-BEN-LL Document 62 Filed 10/05/20 PageID.1093 Page 2 of 6



1    No. 60 (“Opposition” or “Oppo.”). For the reasons set forth below, the Court GRANTS
2    IN PART and DENIES IN PART Defendants’ ex parte motion.
3    I.    RELEVANT BACKGROUND
4          On November 8, 2018, Defendants removed this action from state court. ECF No. 1.
5          On October 17, 2019, Plaintiffs filed its First Amended Complaint. ECF No. 31.
6          On August 24, 2020, the district judge granted in part and denied in part Plaintiffs’
7    motion for leave to file a Second Amended Complaint and denied as moot Defendants’
8    motion to dismiss Plaintiffs’ First Amended Complaint, or Strike Portions Thereof. ECF
9    No. 54.
10         On August 31, 2020, Plaintiffs filed a Second Amended Complaint (“SAC”). ECF
11   No. 55.
12         On September 14, 2020, Defendants filed a motion to dismiss Plaintiffs’ SAC. ECF
13   No. 56.
14         On September 28, 2020, Plaintiffs filed an opposition to Defendants’ motion to
15   dismiss the SAC. ECF No. 59.
16         On September 28, 2020, Defendants filed the instant Motion. ECF No. 58.
17         The remaining dates and deadlines in this action are as follows: pretrial motions
18   filing deadline of October 9, 2020; confidential Mandatory Settlement Conference
19   (“MSC”) statements due November 10, 2020; MSC on November 18, 2020; pretrial
20   disclosures deadline of November 30, 2020; Local Rule 16.1(f)(4) meet and confer
21   deadline of December 7, 2020; joint statement regarding willingness to participate in
22   another settlement conference by December 8, 2020; Plaintiffs to provide Defendants with
23   proposed pretrial order by December 14, 2020; lodgment of proposed Final Pretrial
24
25
26
27   settlement conference, Plaintiffs to provide Defendants with proposed pretrial order,
     lodgment of proposed Final Pretrial Conference Order, and final Pretrial Conference. ECF
28   No. 58 at 3–4.
                                                 2
                                                                                 18cv2557-BEN-LL
     Case 3:18-cv-02557-BEN-LL Document 62 Filed 10/05/20 PageID.1094 Page 3 of 6



1    Conference Order by December 21, 2020; and final Pretrial Conference on January 11,
2    2021. ECF Nos. 23, 51.
3    II.    LEGAL STANDARD
4           Once a Rule 162 scheduling order is issued, dates set forth therein may be modified
5    only “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also
6    ECF No. 23 at 7 (stating that dates and times will not be modified except for good cause
7    shown). The Rule 16 good cause standard focuses on the “reasonable diligence” of the
8    moving party. Noyes v. Kelly Servs., 488 F.3d 1163, 1174 n.6 (9th Cir. 2007) (citation
9    omitted). “Although the existence or degree of prejudice to the party opposing the
10   modification might supply additional reasons to deny a motion, the focus of the inquiry is
11   upon the moving party's reasons for seeking modification.” Johnson v. Mammoth
12   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
13   III.   DISCUSSION
14          A.    Parties’ Positions
15          Defendants argue that under the current schedule, the parties would be forced to
16   unnecessarily litigate claims in a summary judgment motion that may be resolved by the
17   pending motion to dismiss. Mot. at 3. They state that their motion to dismiss the SAC is
18   scheduled to be heard on October 20, 2020, so it will not be ruled on before the October 9,
19   2020 deadline to file pretrial motions. Id. Defendants contend that good cause exists to
20   grant their request because it would be a waste of resources for the parties and the Court to
21   complete pretrial work and go forward with the MSC while their motion to dismiss is still
22   pending. Id. at 4. They argue that the pretrial deadlines should be continued to (1) allow
23   the Court sufficient time to issue its ruling on the motion to dismiss, (2) permit Defendants
24   to file their answer to any remaining claims, and (3) allow Defendants to file, if necessary,
25   their motion for summary judgment. Id. at 3.
26
27
     2
       Citations of rules in this order refer to the Federal Rules of Civil Procedure, unless
28   otherwise stated.
                                                   3
                                                                                   18cv2557-BEN-LL
     Case 3:18-cv-02557-BEN-LL Document 62 Filed 10/05/20 PageID.1095 Page 4 of 6



1          Plaintiffs oppose the motion, arguing that Defendants are seeking merely to further
2    delay this action. Oppo. at 3, 6. Plaintiffs contend the current motion to dismiss is identical
3    to Defendants’ first motion to dismiss, which Plaintiffs claim the Court denied when it
4    granted in part Plaintiffs’ motion to amend the first amended complaint and stated, “In this
5    case, the Court has considered and incorporated the arguments advanced in support of the
6    Defendants’ motion to dismiss/strike in its analysis of the motion to amend.” Id. at 2; ECF
7    No. 54 at 12. Plaintiffs also argue that (1) they have allowed Defendants numerous
8    extensions in this case; (2) that Defendants have been aware of the pretrial motions
9    deadline for over a year; (3) Defendants fail to cite a specific and necessary reason to extend
10   deadlines; and (4) moving the trial date would be unfair and prejudicial to Plaintiffs who
11   have been waiting for trial for years. Oppo. at 3–7.
12         B.     Good Cause
13         The Court finds that extending the remaining dates and deadlines will promote
14   judicial efficiency and save the parties’ resources. Through no fault of the parties, the
15   motion to dismiss the SAC will not be ruled on prior to the pretrial motions filing deadline.
16   The Court finds an extension of the pretrial motions filing deadline will allow the Court
17   time to rule on the motion to dismiss and clarify which causes of action remain before
18   motions for summary judgment are due and before final trial preparation occurs in the
19   remaining deadlines. The Court is not persuaded by Plaintiffs’ claim that the district judge
20   already denied an identical motion to dismiss filed by Defendants. The district judge wrote
21   the following:
22         In this case, the Court has considered and incorporated the arguments
           advanced in support of the Defendants’ motion to dismiss/strike in its analysis
23
           of the motion to amend. Because the Court grants in part Plaintiff’s motion
24         for leave to amend, the Defendants’ Motion to Dismiss or to strike is DENIED
           as moot.
25
26   ECF No. 54 at 12. Because the previous and almost identical motion to dismiss was denied
27   as moot, the Court is not convinced that the first motion to dismiss was denied on the
28   merits.

                                                    4
                                                                                     18cv2557-BEN-LL
     Case 3:18-cv-02557-BEN-LL Document 62 Filed 10/05/20 PageID.1096 Page 5 of 6



1          The Court finds that Defendants have been reasonably diligent regarding the
2    remaining dates and deadlines. Although the Court has previously granted several
3    extensions in this case, all but one of the deadlines at issue have never been continued. See
4    ECF No. 23. Only the pretrial motions filing deadline was continued twice previously for
5    good cause. See ECF Nos. 23, 41, 53. Defense counsel attests that she reached out to
6    Plaintiffs’ counsel beginning August 26, 2020—two days after the district judge granted in
7    part and denied in part Plaintiffs’ motion to amend the FAC—to discuss the upcoming
8    deadlines and case scheduling. ECF No. 58-1, Declaration of Sylvia S. Aceves. ¶¶ 3–9.
9    Defense counsel learned in September that Plaintiffs would oppose a motion to continue
10   dates. Id. Defendants filed the instant Motion two weeks after filing their motion to dismiss
11   the SAC. See ECF Nos. 56, 58. Therefore, the Court finds that Defendants acted reasonably
12   diligently and without long delays to file the instant Motion as soon as they realized that
13   their motion to dismiss the SAC would not be ruled on before the pretrial motions filing
14   deadline.
15         Because the Court finds that Defendants acted reasonably diligently regarding the
16   remaining dates and deadlines and that extending them will promote judicial efficiency and
17   save the parties’ resources, the Court finds good cause exists to extend the remaining
18   pretrial dates and deadlines. See Johnson v. Mammoth Recreations, Inc., 975 F.2d at 609.
19   Nevertheless, the Court is mindful that this action was originally removed to federal court
20   almost two years ago. See ECF No. 1. Accordingly, the Court finds good cause to amend
21   the scheduling order, but for a shorter amount of time than requested. Barring any other
22   extraordinary circumstances, if the new deadline arrives and the motion to dismiss has still
23   not been ruled on, this Court will not grant a further continuance to the pretrial motions
24   filing deadline. Given the age of this action, additional future extensions will begin to tip
25   the scale from efficiency and economy to prejudice to Plaintiffs.
26   IV.   CONCLUSION
27         For the reasons set forth above, the Court GRANTS IN PART and DENIES IN
28   PART Defendants’ ex parte motion to amend the scheduling order as follows:

                                                   5
                                                                                   18cv2557-BEN-LL
     Case 3:18-cv-02557-BEN-LL Document 62 Filed 10/05/20 PageID.1097 Page 6 of 6



1                                                OLD DATE               NEW DATE
2     Pretrial Motions Filing Deadline           October 9, 2020        November 9, 2020
3     Confidential MSC Statements Due            November 10, 2020      January 12, 2021
4     MSC                                      November 18, 2020        January 20, 2021 at
5                                              at 9:30 a.m.             9:30 a.m.
      Joint Statement Regarding Willingness to December 8, 2020         February 1, 2021
6     Participate in Another Settlement
7     Conference
      Pretrial Disclosure Deadline             November 30, 2020        February 8, 2021
8
      Local Rule 16.1(f)(4) Meet and Confer      December 7, 2020       February 16, 2021
9     Deadline
10    Plaintiffs to Provide Defense with         December 14, 2020      February 22, 2021
      Proposed Pretrial Order
11    Lodgment of Proposed Final Pretrial        December 21, 2020      March 1, 2021
12    Conference Order
      Final Pretrial Conference                  January 11, 2021 at    March 8, 2021 at
13                                               10:30 a.m.             10:30 a.m.
14
15   All other requirements remain as previously set. See ECF No. 23.
16          IT IS SO ORDERED.
17   Dated: October 5, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                                18cv2557-BEN-LL
